Title: From Benjamin Franklin to Henry Laurens, 25 May 1782
From: Franklin, Benjamin
To: Laurens, Henry


Sir,
Passy, May 25. 1782
I am now honour’d with yours of the 17th. I had before receiv’d one of the 17th. which remain’d unanswer’d, because from the Words in it, “when I reach the Continent, which will probably happen in a few Days,” I flatter’d myself with the Pleasure of seeing you here. That Hope is disappointed by your last, in which you tell me you are determined not to act in the Commission for treating of Peace with Britain. I regret your taking this Resolution, principally because I am persuaded your Assistance must have been of great Service to our Country. But I have besides some private or particular Reasons that relate to myself. To encourage me in the arduous Task, you kindly tell me I shall be called Blessed, &c. I have never yet known of a Peace made, that did not occasion a great deal of popular Discontent, Clamour and Censure on both Sides. This is perhaps owing to the usual Management of the Ministers and Leaders of the contending Nations, who to keep up the Spirits of their People for continuing the War, generally represent the State of their own Affairs, in a better Light, and that of the Enemy in a worse, than is consistent with the Truth: Hence the Populace on each Side expect better Terms than really can be obtained; and are apt to ascribe their Disappointment to Treachery. Thus the Peace of Utrecht, and that of Aix la Chapelle were said in England to have been influenc’d by French Gold, and in France by English Guineas. Even the last Peace, the most advantageous and glorious for England that ever she made, was you may remember violently decry’d, and the makers as violently abus’d. So that the Blessing promis’d to Peace Makers, I fancy relates to the next World, for in this they seem to have a greater Chance of being curst. And as another Text observes, that in the Multitude of Counsellors there is Safety, which I think may mean Safety to the Counsellors as well as to the Counselled, because if they commit a Fault in Counselling, the Blame does not fall on one or a few, but is devided among many, and the Share of each is so much the lighter, or perhaps because when a Number of honest Men are concern’d the Suspicion of their being byas’d is weaker as being more improbable; or because defendit Numerus; for all these Reasons, but especially for the Support your established Character of Integrity would afford me against the Attacks of my Enemies, if this Treaty takes Place, and I am to act in it, I wish for your Presence, & for the Presence of as many of the Commissioners as possible, and I hope you will reconsider and change your Resolution. In the meantime as you have had Opportunities of conversing with the new Ministers and other leading People in England, and of learning their Sentiments relating to Terms of Peace &c. I request you would inform me by Letter of what you think important; Letters from you will come safer by the Court Courier than by the Post; and I desire you would, if you should continue determined not to act, communicate to me your Ideas of the Terms to be insisted on, and the Points to be attended to, respecting Commerce, Fisheries, Boundaries, & every other material Circumstance, that may be of Importance to all or any of the United States.
Lord Shelburne having written to me on the Subject of the wish’d for Peace, I acquainted him in my Answer sent by our Friend Mr. Oswald, that you were one of the Commissioners appointed by Congress to treat with Britain, and that I imagin’d his Lordship would therefore think it proper to discharge you intirely from the Obligations you enter’d into when you were admitted to Bail, that you might be at Liberty to act freely in the Commission. He wrote to me in Reply that you were accordingly discharg’d immediately. His Lordship mention’d nothing of any Exchange being expected for you. Nevertheless I honour your Sensibility on the Point, and your Concern for the Credit of America that She should not be out-done in Generosity by Britain, and will chearfully join with you in any act that you may think proper, to discharge in Return the Parole of Lord Cornwallis, as far as in our Power may lie; but as we have no express Authority for that Purpose and the Congress may possibly in the meantime have made some other Arrangement relative to his Exchange, I conceive that our Act should contain a Clause reserving to Congress the final Approbation or disallowance of the Proceeding. And I have some doubt whether Lord Cornwallis will think himself well freed from his Engagement and at Liberty to exercise his military Employments, by Virtue of any Concession in his Favour made by Persons who are not vested with authority for that Purpose. So that on the whole perhaps the best and surest way will be our writing immediately to Congress and strongly recommending the Measure, However I will do what you shall think best.
I heartily wish you Success in any Endeavours you may use in Holland for raising a loan of Money. We have press’d rather too hard on this Court, and we still want more than they can conveniently spare us. But I am sorry that too scrupulous a Regard to our Wants and Difficulties, should induce you, under the present Infirmity of your lower Limbs, to deny yourself the necessary Comfort of an easy Carriage, rather than make any use of the public assistance, when the Public must be much in your Debt. I beg you would get over that Difficulty and take of me what you may have Occasion for.
The Letter you forwarded to me, was from America’s constant Friend the good Bishop of St Asaph. He speaks of you in Terms of the highest Esteem & Respect.
Mr. Oswald is gone back again to London, but intended to return immediately. Mr. Grenville remains here, and has received Power to treat, but no farther Steps can be taken till Spain & Holland have impower’d Ministers for the same Purpose.— I shall inform you and Mr. Adams (if he does not come) of the Proceedings from time to time, and request your Counsels in Cases of any Difficulty.
I hope you will not think of hazarding a Return to America before a Peace, if we find any hopes of its being soon obtained. And that if you do not find you can be useful in the manner you wish in Holland, you will make me happy by your Company & Counsels here.
With great & sincere Esteem, I have the honour to be, Sir, Your most obedient and most humble Servant
B Franklin
Mr. President Laurens
 
Endorsed: Doctor Franklin 25th. May 1782. Recd at Bruxelles from Amsterdam 8th. June Answd. Lyon 24th.
